EXHIBIT 10.01

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

1.                                       Purpose of Agreement:  The intent of
this Separation Agreement and General Release (“Agreement”) is to mutually,
amicably and finally resolve and compromise all issues and claims surrounding
the employment of Ron Foster (“Employee”) with FormFactor, Inc. (“Company”) and
the separation thereof.

 

2.                                       Separation of Employment:  Company and
Employee agree that the last day of his employment with Company will be
March 21, 2008 (“Separation Date”).  Employee tendered his resignation as Senior
Vice President and CFO to be effective on the Separation Date.  As of the
Separation Date, Employee was no longer eligible to receive further payments for
wages, salary, vacation or benefits.  Employee will remain available to provide
consulting services to the Company as mutually agreed by Employee and the
President of the Company, at no additional compensation, in order to facilitate
the transition surrounding the Company’s hiring of a new chief financial
officer.

 

3.                                       Company’s Consideration for Agreement: 
In exchange for the release and agreements that Employee is making in this
Agreement, Company agrees as follows:

 

(a)          Within eight (8) calendar days of Employee’s execution and return
to the Company of this Agreement, Company shall provide severance pay to
Employee in the amount of $232,500.00, less all legally mandated payroll
deductions and withholdings;

 

(b)         Company shall reimburse Employee in an amount not to exceed
US$11,183.22 to cover uninterrupted continuation of Employee’s health insurance
benefits pursuant to the provisions of COBRA through December 2008

 

(c)          Executive Out Placement Services delivered by a provider selected
by the Company

 

(d)         Employee shall be credited with accelerated vesting under each stock
option grant held by Employee as of the Separation Date as set forth in the
following table:

 

Acceleration Table

 

 

 

 

 

Option Price

 

Vested

 

 

 

Total Vested

 

Original

 

Original

 

at Grant 

 

Options As of

 

Accelerated

 

Under

 

Grant

 

Grant Date

 

(US$)

 

03/21/08**

 

Options

 

Agreement*

 

110,000

 

03/02/05

 

$

22.83

 

62,700

 

27,500

 

90,200

 

65,580

 

05/11/06

 

$

39.84

 

16,395

 

21,860

 

38,255

 

50,000

 

05/16/07

 

$

41.39

 

0

 

16,667

 

16,667

 

 

--------------------------------------------------------------------------------

*               All vested options must be exercised on or before the eighteenth
month anniversary of the Separation Date. Excludes options exercised.

 

Employee acknowledges and agrees but for his execution of this Agreement, he
would not otherwise be entitled to the benefits described in this Paragraph.

 

Initials:  Company /s/ HF / Employee /s/ RF

 

--------------------------------------------------------------------------------


 

4.                                    Employee’s Consideration for Agreement: 
In further consideration for the payments and undertakings described in this
Agreement, Employee releases and waives any and all claims that he might
possibly have against Company, whether he is aware of them or not.  In legal
terms, this means that, individually and on behalf of his representatives,
successors, and assigns, Employee does hereby completely release and forever
discharge Company, its parents, subsidiaries, affiliates, successors, assigns,
directors, officers, managers, agents, and past and present employees (“the
Releasees”) from all claims, rights, demands, actions, obligations, and causes
of action of any and every kind, nature and character, known or unknown, which
Employee may now have, or has ever had, against them arising from or in any way
connected with Employee’s employment with Company and/or the termination
thereof.  This Release covers all statutory, common law, constitutional and
other claims, including but not limited to:

 

(a)                                  Any and all claims for wrongful discharge,
constructive discharge, or wrongful demotion;

 

(b)                                 Any and all claims relating to any contracts
of employment, express or implied, or breach of the covenant of good faith and
fair dealing, express or implied;

 

(c)                                  Any and all tort claims of any nature,
including but not limited to claims for negligence, defamation,
misrepresentation, fraud, or negligent or intentional infliction of emotional
distress;

 

(d)                                 Any and all claims under federal, state or
municipal statutes or ordinances; any claims under the California Fair
Employment and Housing Act, Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, 42 U.S.C. Section 1981, the Age Discrimination in Employment
Act, the Older Workers’ Benefit Protection Act, the Americans With Disabilities
Act, the Employment Retirement Income Security Act, the California Labor, Civil
and Business and Professions Codes, the California Constitution, the Federal
Rehabilitation Act of 1973, Federal Family and Medical Leave Act, the California
Family Rights Act, the Worker Adjustment and Retraining Notification Act, and
any other laws and regulations relating to employment, employment discrimination
and employment termination;

 

(e)                                  Any and all claims for unpaid wages,
bonuses, commissions or other compensation; and

 

(f)                                    Any and all claims for attorneys’ fees or
costs.

 

Employee further agrees that if any such claim is prosecuted in his name before
any court or administrative agency, he waives and agrees not to take any award
of money or other damages from such suit. Notwithstanding any other provision of
this Agreement to the contrary, Employee does not by this Agreement or otherwise
waive or release any current or future rights and claims to indemnity arising
from his service as an employee, officer, director, and/or fiduciary of the
Company (including any constituent, affiliated, parent, and/or subsidiary
entity) or any employee benefit plan sponsored by the Company, including, but
not limited to, rights and claims for indemnity arising under Section 2802 of
the California Labor Code, Section 145 of the Delaware General Corporation Law,
the by-laws and resolutions and policies and practices of the

 

Initials:  Company /s/ HF / Employee /s/ RF

 

2

--------------------------------------------------------------------------------


 

Company, and insurance policies benefiting Employee during or following his
service as an employee, officer, director, and/or fiduciary of the Company
and/or any employee benefit plan sponsored by the Company.  Furthermore, the
Company agrees that, in the event Employee is or is sought to be made a party to
any civil, criminal, administrative, or investigative proceeding based upon his
employment and/or the services he provided during the time he was an employee of
the Company, the Company will advance, within 30 days of submission of a
documented request for advancement, the reasonable expenses actually incurred by
Employee in his defense.  Employee will, if legally required to do so, execute
an undertaking to repay same in the event he is determined by a court to be
ineligible for indemnification of such expenses.

 

Notwithstanding any other provision of this Agreement to the contrary, Employee
does not by this Agreement or otherwise waive or release any claims for
industrial injury or illness, any claims for unemployment compensation, and any
claims arising out of acts or omissions after the date Employee signs this
Agreement.

 

Notwithstanding any other provision of this Agreement to the contrary, Employee
does not by this Agreement or otherwise waive or release any rights or claims to
vested benefits from any employee benefit plan sponsored by the Company or any
parent, affiliate, or subsidiary.

 

5.                                    Waiver of Unknown Future Claims:  Employee
has read Section 1542 of the Civil Code of the State of California, which
provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

Employee understands that Section 1542 gives him the right not to release
existing claims of which he is not now aware, unless he voluntarily chooses to
waive this right.  Even though he is aware of this right, Employee nevertheless
hereby voluntarily waives the rights described in Section 1542, and elects to
assume all risks for claims that now exist in his favor, known or unknown,
arising from the subject matter of this Agreement.

 

6.                                    Proprietary Information:  Employee
acknowledges and agrees that he remains bound by the terms of Company’s
Employment, Confidential Information and Invention Assignment Agreement
(“Confidentiality Agreement”), which he executed at the time of hire, a copy of
which is attached as Exhibit 2 and which is incorporated herein by reference.

 

7.                                    Confidentiality of Agreement:  Employee
agrees that the terms and conditions of this Agreement are strictly
confidential.  Employee shall not disclose, discuss or reveal the terms or
negotiation of this Agreement to any persons, entities or organizations except
as follows:  (a) as required by court order; (b) to Employee’s spouse; or (c) to
Employee’s attorneys or accountants.  Employee understands that Company will
make all disclosures necessary under the applicable rules and regulations of the
U.S. Securities and Exchange Commission.

 

Initials:  Company /s/ HF / Employee /s/ RF

 

3

--------------------------------------------------------------------------------


 

8.                                    Interpretation and Construction of
Agreement:  This Agreement shall be construed and interpreted in accordance with
the laws of the State of California, without regard to its conflicts of law
principles.  Regardless of which party initially drafted this Agreement, it
shall not be construed against any one party, and shall be construed and
enforced as a mutually prepared Agreement.

 

9.                                    No Admission of Liability:  By entering
into this Agreement, Company is not admitting to any liability, wrongdoing or
legal violation whatsoever with regard to the employment relationship between
the parties, with regard to the company-director relationship between the
parties or with respect to any claims released herein.  Company expressly denies
any and all such liability and wrongdoing.

 

10.                              Non-Disparagement:  Company and Employee agree
not to disparage the other party to any individual, organization or entity.

 

11.                              Older Workers’ Benefit Protection Act: 
Pursuant to the Age Discrimination in Employment Act and the Older Workers’
Benefit Protection Act, Company hereby advises Employee of the following:

 

(a)                               Employee is advised to consult with an
attorney prior to signing this Agreement.

 

(b)                                 Employee has up to twenty-one (21) days
within which to consider whether he should sign this Agreement.  Employee may
sign this Agreement at any time during this 21-day period.  This 21-day period
begins on the date Company first provides Employee with the Agreement providing
additional consideration in return for a general release of claims.

 

(b)                                If Employee signs the Agreement, he shall
have seven (7) days thereafter to revoke the Agreement.  To revoke the
Agreement, Employee must deliver written notice of the revocation to Hank Feir,
Company’s vice president of Human Resources, so that it is received before the
seven-day revocation period expires.

 

(c)                                 In signing this Agreement, Employee is not
releasing or waiving any federal age discrimination claims based on conduct or
events that occur after the Agreement is signed.

 

12.                              Complete and Voluntary Agreement:  Employee
acknowledges that he has read and understands this Agreement; that he has had
the opportunity to seek legal counsel of his own choosing and to have the terms
of the Agreement fully explained to him; that he is not executing this Agreement
in reliance on any promises, representations or inducements other than those
contained herein; and that he is executing this Agreement voluntarily, free of
any duress or coercion.  Employee specifically understands that by entering into
this Agreement he is forever foreclosed from pursuing any of the claims he has
waived in Paragraphs 4 and 5 above.

 

13.                              Severability Clause:  Should any of the
provisions of this Agreement be determined to be invalid or unenforceable by a
court or arbitrator of competent jurisdiction, it is agreed that such
determination shall not affect the enforceability of the other provisions
herein.

 

Initials:  Company /s/ HF / Employee /s/ RF

 

4

--------------------------------------------------------------------------------


 

14.                              Scope of Agreement:  This Agreement constitutes
the entire understanding of the parties on the subjects covered.  Except as
expressly provided here, this Agreement supersedes and renders null and void any
and all prior agreements between Employee and Company.  This Agreement shall not
supersede or extinguish Employee’s interests in any Company option and/or
incentive plan agreement, to the extent any such agreement conflicts with this
Agreement and advantage Employee.

 

15.                              Arbitration:  The parties agree that any
controversy involving the construction or application of any terms, covenants or
conditions of this Agreement, or any claims arising out of or relating to this
Agreement or the breach thereof, with the exception of claims relating to
violation of Company’s Confidentiality Agreement, will be submitted to and
settled by final and binding arbitration, pursuant to the Federal Arbitration
Act, in Alameda County, California before a single neutral arbitrator selected
by the parties. The Company shall pay the cost and expenses of such
arbitration.   Each side will bear its own attorneys’ fees in any such
arbitration, and the arbitrator shall not have authority to award attorneys’
fees unless a statutory section at issue in the dispute authorizes the award of
attorneys’ fees to the prevailing party, in which case the arbitrator has the
authority to make such award as permitted by the statute in question.  Company
shall be unconditionally responsible for all fees and costs of the arbitrator.

 

PLEASE READ CAREFULLY.  THIS AGREEMENT CONTAINS A FULL RELEASE OF LEGAL CLAIMS,
BOTH KNOWN CLAIMS AND UNKNOWN CLAIMS.

 

Company:

Employee:

 

 

FormFactor, Inc.

 

 

 

By:

/s/ HANK FEIR

 

/s/ RON FOSTER

 

Hank Feir

 

Ron Foster

 

Vice President, Human Resources

 

 

Date: March 20, 2008

 

Date: March 20, 2008

 

Initials:  Company        / Employee       

 

5

--------------------------------------------------------------------------------


Exhibit 2 to EXHIBIT 10.01

 

FormFactor, Inc.

 

AGREEMENT REGARDING EMPLOYMENT, CONFIDENTIAL INFORMATION, INVENTION
ASSIGNMENT, AND ARBITRATION

 

As a condition of my employment with FormFactor, Inc., its subsidiaries,
affiliates, successors or assigns (together the “Company”), and in consideration
of my employment with the Company and my receipt of the compensation now and
hereafter paid to me by Company, I agree to the following:

 

1.                                       At-Will Employment.  I UNDERSTAND AND
ACKNOWLEDGE THAT MY EMPLOYMENT WITH THE COMPANY IS FOR AN UNSPECIFIED DURATION
AND CONSTITUTES “AT-WILL” EMPLOYMENT.  I ACKNOWLEDGE THAT THIS EMPLOYMENT
RELATIONSHIP MAY BE TERMINATED AT ANY TIME, WITH OR WITHOUT GOOD CAUSE OR FOR
ANY OR NO CAUSE, AT THE OPTION EITHER OF THE COMPANY OR MYSELF, WITH OR WITHOUT
NOTICE.

 

2.             Confidential Information.

 

(a)           Company Information.  I agree at all times during the term of my
employment and thereafter, to (i) hold in strictest confidence, (ii) not use,
except for the benefit of the Company, and (iii) not disclose to any person,
firm or corporation without prior written consent and instruction from an
authorized officer of the Company, any Confidential Information of the Company. 
I understand that “Confidential Information” means any Company proprietary
information, technical data, trade secrets or know-how, including, but not
limited to, research, product plans, products, services, customer lists and
customers (including, but not limited to, customers of the Company on whom I
called or with whom I became acquainted during the term of my employment),
markets, software, developments, inventions, processes, formulas, technology,
designs, drawings, engineering, hardware configuration information, marketing,
finances or other business information disclosed to me by the Company either
directly or indirectly in writing, orally or by drawings or observation of parts
or equipment.  I further understand that Confidential Information does not
include any of the foregoing items that has become publicly known and made
generally available through no wrongful act of mine or of others who were under
confidentiality obligations as to the item or items involved.

 

(b)           Former Employer Information.  I agree that I will not, during my
employment with the Company, improperly use or disclose any proprietary
information or trade secrets of any former or concurrent employer or other
person or entity and that I will not bring onto the premises of the Company any
unpublished document or proprietary information belonging to any such employer,
person or entity unless consented to in writing by such employer, person or
entity.

 

(c)           Third Party Information.  I recognize that the Company has
received and in the future will receive from third parties their confidential or
proprietary information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  I agree to hold all such confidential or proprietary information in
the strictest confidence and not to disclose it to any person, firm or
corporation or to use it except as necessary in carrying out my work for the
Company consistent with the Company’s agreement with such third party.

 

--------------------------------------------------------------------------------


 

3.                                       Inventions.

 

(a)           Inventions Retained and Licensed.  I have attached hereto, as
Exhibit A, a list describing all inventions, original works of authorship,
developments, improvements, and trade secrets which (i) were made by me prior to
my employment with the Company (collectively referred to as “Prior Inventions”),
(ii) belong to me, (iii) relate to the Company’s proposed business, products or
research and development, and (iv) are not assigned to the Company hereunder;
or, if no such list is attached, I represent on Exhibit A that there are no such
Prior Inventions.  If in the course of my employment with the Company, I
incorporate into a Company product, process or machine a Prior Invention owned
by me or in which I have an interest, the Company is hereby granted and shall
have a nonexclusive, royalty-free, irrevocable, perpetual, worldwide license to
make, have made, modify, use and sell such Prior Invention as part of or in
connection with such product, process or machine.

 

(b)           Assignment of Inventions.  I agree that I will promptly make full
written disclosure to the Company, will hold in trust for the sole right and
benefit of the Company, and hereby assign to the Company, or its designee, all
my right, title, and interest in and to any and all inventions, original works
of authorship, developments, concepts, improvements or trade secrets, whether or
not patentable or registrable under copyright or similar laws, which I may
solely or jointly conceive or develop or reduce to practice, or cause to be
conceived or developed or reduced to practice, during the period of time I am in
the employ of the Company (collectively referred to as “Inventions”), except as
provided in Section 3(f) below.  I further acknowledge that all original works
of authorship which are made by me (solely or jointly with others) within the
scope of and during the period of my employment with the Company and which are
protectible by copyright are “works made for hire,” as that term is defined in
the United States Copyright Act.

 

(c)           Inventions Assigned to the United States.  I agree to assign to
the United States government all my right, title, and interest in and to any and
all Inventions whenever such full title is required to be in the United States
by a contract between the Company and the United States or any of its agencies.

 

(d)           Maintenance of Records.  I agree to keep and maintain adequate and
current written records of all Inventions made by me (solely or jointly with
others) during the term of my employment with the Company.  The records will be
in the form of notes, sketches, drawings, and any other format that may be
specified by the Company.  The records will be available to and remain the sole
property of the Company at all times.

 

(e)           Patent and Copyright Registrations.  I agree to assist the
Company, or its designee, at the Company’s expense, in every proper way to
secure the Company’s rights in the Inventions and any copyrights, patents, mask
work rights or other intellectual property rights relating thereto in any and
all countries, including the disclosure to the Company of all pertinent
information and data with respect thereto, the execution of all applications,
specifications, oaths, assignments and all other instruments which the Company
shall deem necessary in order to apply for and obtain such rights and in order
to assign and convey to the Company, its successors, assigns, and nominees the
sole and exclusive rights, title and interest in and to such Inventions, and any
copyrights, patents, mask work rights or other intellectual property rights
relating thereto.  I further agree that my obligation to execute or cause to be
executed, when it is in my power to do so, any such instrument or papers shall
continue after the termination of this Agreement, with the understanding that I
will not receive any additional compensation for meeting this obligation.  If
the Company is unable because of my mental or physical incapacity or for any
other reason to secure my signature to apply for or to pursue any application
for any United States or foreign patents or copyright registrations covering
Inventions or original works of authorship assigned to the Company as above,
then I hereby irrevocably designate and appoint the Company and its duly
authorized officers and agents as my

 

2

--------------------------------------------------------------------------------


 

agent and attorney in fact, to act for and in my behalf and stead to execute and
file any such applications and to do all other lawfully permitted acts to
further the prosecution and issuance of letters patent or copyright
registrations thereon with the same legal force and effect as if executed by me.

 

(f)            Exception to Assignments.  I understand that the provisions of
this Agreement requiring assignment of Inventions to the Company do not apply to
any invention which qualifies fully under the provisions of California Labor
Code Section 2870 (attached hereto as Exhibit B).  I will advise the Company
promptly in writing of any inventions that I believe meet the criteria in
California Labor Code Section 2870 and are not otherwise disclosed on Exhibit A.

 

4.                                       Duty not to Compete.  I understand that
my employment with the Company requires my undivided attention and effort.  As a
result, during my employment, I will not, without the Company’s express prior
written consent, engage in any employment or business other than for the
Company.  Additionally, I will not invest in or assist in any manner any
business which directly or indirectly competes with the business or future
business plans of the Company, except that I may own up to one percent (1%) of
the stock of a publicly-held company.

 

5.                                       Returning Company Documents.  I agree
that, at the time of leaving the employ of the Company, I will deliver to the
Company (and will not keep in my possession, recreate or deliver to anyone else)
any and all devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items developed by me pursuant to my employment with the Company or otherwise
belonging to the Company, its successors or assigns.  In the event of the
termination of my employment, I agree to sign and deliver the “Termination
Certification” attached hereto as Exhibit C.

 

6.                                       Notification of New Employer.  In the
event that I leave the employ of the Company, I hereby grant consent to
notification by the Company to my new employer about my rights and obligations
under this Agreement.

 

7.                                       Solicitation of Employees.  I agree
that for a period of twelve (12) months immediately following the termination of
my relationship with the Company for any reason, whether with or without cause,
I shall not either directly or indirectly solicit, induce, recruit or encourage
any of the Company’s employees to leave their employment, or take away such
employees, or attempt to solicit, induce, recruit, encourage or take away
employees of the Company, either for myself or for any other person or entity.

 

8.                                       Conflict of Interest Guidelines.  I
agree to diligently adhere to the Conflict of Interest Guidelines attached as
Exhibit D hereto.

 

9.                                       Representations.  I agree to execute
any proper oath or verify any proper document required to carry out the terms of
this Agreement.  I represent that my performance of all the terms of this
Agreement will not breach any agreement to keep in confidence proprietary
information acquired by me in confidence or in trust prior to my employment by
the Company.  I have not entered into, and I agree I will not enter into, any
oral or written agreement in conflict herewith.

 

10.                                 Arbitration and Equitable Relief.

 

(a)           Arbitration.  The Company and I agree that any dispute or
controversy arising out of, or relating to, or concerning our employment
relationship, with the exception of those claims set forth in
Section 10(b) below, shall be settled by arbitration to be held in Alameda
County, California, in accordance with the Employment Dispute Resolution
Rules then in effect of the American Arbitration Association, and

 

3

--------------------------------------------------------------------------------


 

permitting adequate and reasonable discovery.  The arbitrator may grant
injunctions or other relief in such dispute or controversy.  The decision of the
arbitrator, which shall be rendered in a written opinion, shall be final,
conclusive and binding on the parties to the arbitration.  Judgment may be
entered on the arbitrator’s decision in any court having jurisdiction.  The
Company shall pay the costs and expenses of such arbitration, and unless
authorized by a specific statute, each party shall separately pay its own
attorney’s fees and legal expenses.

 

This arbitration provision constitutes a waiver of both parties’ right to a jury
trial and relates to the resolution of all disputes relating to all aspects of
the employer/employee relationship (except as provided in Section 10(b) below),
including but not limited to, the following claims:

 

i.              Any and all common law claims, including tort and contract
claims and including wrongful discharge of employment, breach of contract, both
express and implied, breach of the covenant of good faith and fair dealing, both
express and implied, negligent or intentional infliction of emotional distress,
negligent or intentional misrepresentation, negligent or intentional
interference with contract or prospective economic advantage and defamation;

 

ii.             Any and all claims for violation of any federal, state or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Age Discrimination In Employment
Act of 1967, the Americans with Disabilities Act of 1990, the Fair Labor
Standards Act, the California Fair Employment and Housing Act, and the
California Labor Code; and

 

iii.            Any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination.

 

(b)                                 Claims Excluded From Arbitration.  The only
claims which are excluded from this arbitration agreement, and which shall not
be subject to arbitration are the following:  claims for workers’ compensation
benefits or penalties; claims for unemployment insurance; claims for unpaid
earned wages (including associated penalties and liquidated damages); and claims
for preliminary and/or temporary injunctive relief including claims for breach
or threatened breach of Sections 2, 3, 5 and/or 7 herein.  Any claims for
permanent injunctive relief shall be subject to arbitration.

 

(c)                                  Consideration.  I understand that each
party’s promise to resolve claims by arbitration in accordance with the
provisions of this Agreement, rather than through the courts, is consideration
for the other party’s like promise. I further understand that I am offered
employment in consideration of my promise to arbitrate claims.

 

11.                                 General Provisions.

 

(a)                                  Governing Law; Consent to Personal
Jurisdiction.  This Agreement will be governed by the laws of the State of
California, without regarding to its conflict of laws provisions.  I hereby
expressly consent to the personal jurisdiction of the state and federal courts
located in California for any lawsuit filed there against me by the Company
arising from or relating to this Agreement.

 

(b)                                 Entire Agreement.  This Agreement sets forth
the entire agreement and understanding between the Company and me relating to
the subject matter herein and merges all prior discussions between us.  No
modification of or amendment to this Agreement, nor any waiver of any rights
under this agreement,

 

4

--------------------------------------------------------------------------------


 

will be effective unless in writing signed by the party to be charged.  Any
subsequent change or changes in my duties, salary or compensation will not
affect the validity or scope of this Agreement.

 

(c)           Severability.  If one or more of the provisions in this Agreement
are deemed void by law, then the remaining provisions will continue in full
force and effect.

 

(d)           Successors and Assigns.  This Agreement will be binding upon my
heirs, executors, administrators and other legal representatives and will be for
the benefit of the Company, its successors, and its assigns.

 

 

Date:

3/1/05

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature:

/s/ ronald c. foster

 

 

 

 

 

 

 

 

 

 

Ronald C. Foster

 

 

 

 

 

Name of Employee (typed or printed)

 

 

 

 

 

Witnessed by:

 

 

 

 

 

 

 

 

 

/s/ KATHRYN A. FOSTER

 

 

 

Signature

 

 

 

 

 

 

 

 

 

Kathryn A. Foster

 

 

 

Name

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LIST OF PRIOR INVENTIONS
AND ORIGINAL WORKS OF AUTHORSHIP

 

Title

 

Date

 

Identifying Number 
or Brief Description

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No inventions or improvements

 

Additional sheets attached

 

 

Signature of Employee:

 

 

 

 

 

Print Name of Employee:

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

CALIFORNIA LABOR CODE SECTION 2870

EMPLOYMENT AGREEMENTS;

ASSIGNMENT OF RIGHTS

 

“A.                             Any provision in an employment agreement which
provides that an employee shall assign, or offer to assign, any of his or her
rights in an invention to his or her employer shall not apply to an invention
that the employee developed entirely on his or her own time without using the
employer’s equipment, supplies, facilities, or trade secret information except
for those inventions that either:

 

(1)           Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer.

 

(2)           Result from any work performed by the employee for the employer.

 

B.                                     To the extent a provision in an
employment agreement purports to require an employee to assign an invention
otherwise excluded from being required to be assigned under subdivision (a), the
provision is against the public policy of this state and is unenforceable.”

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FormFactor, Inc.

 

TERMINATION CERTIFICATION

 

This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items belonging to FormFactor, Inc., its subsidiaries, affiliates, successors or
assigns (together, the “Company”).

 

I further certify that I have complied with all the terms of the Company’s
Agreement Regarding Employment, Confidential Information, Invention Assignment,
and Arbitration signed by me, including the reporting of any inventions and
original works of authorship (as defined therein), conceived or made by me
(solely or jointly with others) covered by that agreement.

 

I further agree that, in compliance with the Agreement Regarding Employment,
Confidential Information, Invention Assignment, and Arbitration, I will preserve
as confidential all trade secrets, confidential knowledge, data or other
proprietary information relating to products, processes, know-how, designs,
formulas, developmental or experimental work, computer programs, data bases,
other original works of authorship, customer lists, business plans, financial
information or other subject matter pertaining to any business of the Company or
any of its employees, clients, consultants or licensees.

 

I further agree that for twelve (12) months from this date, I will not hire any
employees of the Company and I will not solicit, induce, recruit or encourage
any of the Company’s employees to leave their employment.

 

 

Date:

 

 

 

 

 

 

 

 

(Employee’s Signature)

 

 

 

 

 

 

 

 

(Type/Print Employee’s Name)

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FormFactor, Inc.

 

CONFLICT OF INTEREST GUIDELINES(1)

 

Business dealings that appear to create a conflict between the interests of
FormFactor and an employee are unacceptable.  FormFactor recognizes the rights
of employees to engage in activities outside of their employment which are of a
private nature and unrelated to our business.  However, employees must disclose
any possible conflicts so that FormFactor may assess and prevent potential
conflicts of interest from arising.  A potential or actual conflict of interest
occurs whenever an employee is in a position to influence a decision that may
result in a personal gain for the employee, an immediate family member (i.e.,
spouse or significant other, children, parents, siblings) or a personal friend
as a result of FormFactor’s business dealings.  Special care must be taken to
avoid the occurrence, or even the impression, of a conflict of interest.

 

Although it is not possible to specify every action that might create a conflict
of interest, this Code sets forth those actions that most frequently present
problems.  If you have any question whether an action or proposed course of
conduct would create a conflict of interest, you should immediately contact an
individual within the Human Resources Department or an attorney in the Legal
Department to obtain advice on the issue.

 


A.            OUTSIDE EMPLOYMENT


 

FormFactor expects its full-time employees to devote their full energies to the
Company.  Generally, full-time employees should not accept outside employment. 
To ensure that no conflicts exist between your employment with the Company and
any outside work activities, all employees are required to obtain written
approval from the Human Resources Department before participating in outside
work activities.  Employees are hired and continue in FormFactor’s employ with
the understanding that FormFactor is their primary employer and that other
employment or commercial involvement that is in conflict with the business
interests of FormFactor is strictly prohibited.  In general, outside work
activities are not allowed when they:

 

·                                          Prevent the employee from fully
performing work for which he/she is employed at FormFactor, including overtime
assignments,

·                                          Involve organizations that are doing
or seek to do business with FormFactor, including actual or potential vendors or
customers, or

·                                          Violate provisions of law or
FormFactor’s policies or rules.

 

From time to time, FormFactor employees may be required to work beyond normally
scheduled hours.  Employees must perform this work when requested.  In cases of
conflict with any outside activity, the employee’s obligations to FormFactor
should be given priority.

 

--------------------------------------------------------------------------------

(1) These Conflict of Interest Guidelines can also be found in the Company’s
Statement of Corporate Code of Business Conduct.

 

--------------------------------------------------------------------------------



 


B.                                    FINANCIAL AND LEADERSHIP INTERESTS IN
OTHER BUSINESS


 

1.                                      Holdings

 

An employee and his/her immediate family may not own or hold any significant
interest in a supplier, customer or competitor of FormFactor, except where such
ownership or interest consists of securities in a publicly owned company and
that securities are regularly traded on the open market.  For such publicly
traded companies, you may hold up to US$25,000 worth of stock or two percent
(2%) of the company’s outstanding shares, whichever is greater.  FormFactor may
issue additional rules for officers and/or other groups of employees.

 

2.                                      Outside Directorships

 

Vice Presidents and above may not serve as an officer or on the Board of
Directors of any other company without obtaining prior written approval from the
Compensation Committee of FormFactor’s Board of Directors.  All other FormFactor
employees who wish to serve on the Board of Directors of another company must
obtain the prior written approval from both FormFactor’s Human Resources
Department and Legal Department.

 


C.                                    POLITICAL CONTRIBUTIONS


 

FormFactor has a policy not to provide support to political candidates, to
political parties, to religious or fraternal organizations, to individuals or to
ongoing capital or endowment fundraising campaigns.  An individual employee, in
his/her private capacity, may provide support of the type set forth in the
preceding sentence.

 


D.                                    BUSINESS GIFTS AND ENTERTAINMENT


 

1.                                      The Avoidance of Even the Appearance of
Impropriety

 

FormFactor’s business practices are driven by objective standards and
established needs.  To this end, because even the appearance of improprieties
may be misinterpreted, FormFactor has established strict guidelines for the
offering and acceptance of gifts, favored treatment and entertainment.  All
employees are prohibited from offering or receiving gifts, except in those
specific circumstances in which all of the following criteria are met:

 

·                                          Accepting or giving the gift does not
violate applicable laws

·                                          The gifts are consistent with the
Gift Guidelines set forth below

·                                          The gifts are not given in violation
of the Foreign Corrupt Practices Act

·                                          The gifts are of limited value.

 

2.                                      Gift Guidelines

 

As a basic rule and starting point, no employee may solicit or accept gifts of
significant value, lavish entertainment or other benefits from potential and
actual customers, suppliers or competitors.

 

The following guidelines are provided:

 

·                                          Gifts should not be given, accepted
or solicited in which the value exceeds US$50, with the exception of those gifts
described in the next bullet point.

·                                          Gifts that do not exceed US$100 in
value may be given for holidays, births, deaths, weddings or similar occasions.

 

--------------------------------------------------------------------------------


 

·                                          You must disclose in writing to the
Legal Department gifts falling within any of the following parameters:

·                  All gifts given which have a value in excess of US$50.

·                  All gifts given in any 12-month period to a single entity or
individual where aggregate of all gifts exceed US$500.

·                  All gifts received in any 3-month period where the aggregate
value of the gifts received exceeds US$100.

·                                          Approval by a Corporate Vice
President or higher-ranking executive must be obtained to give a gift with a
value greater than US$500.

·                                          Advance written clearance from an
attorney in the Legal Department for any gift being given to a government
employee, public official, political candidate or political party.

 

3.                                      Entertainment

 

Entertaining customers and suppliers is permitted only for the limited purpose
of building business relationships.  You should at all times act in accordance
with FormFactor’s business goals and avoid any behavior that could even be
perceived as an attempt to influence decisions, could create an obligation to
reciprocate, or could place anyone in a compromising position.  Reimbursable
expenses extend only to entertainment for the benefit of FormFactor.

 

E.                                      Interacting With Suppliers

 

FormFactor evaluates and engages with qualified suppliers (including vendors) on
an objective basis grounded in fairness.  When selecting suppliers, employees
must assess each qualified supplier’s ability to provide satisfy FormFactor’s
business and technical needs and requirements.  In addition, purchasing
decisions are based on the long-term cost and benefit to FormFactor.  All
agreements will be negotiated in good faith and fair and reasonable between the
parties.

 

FormFactor at all times treats existing suppliers, and potential suppliers,
fairly and in good faith.  “Kickbacks” of any kind violate our Company’s
business ethics and policies.  A kickback refers to any money, fee, commission,
credit, gift, gratuity, and thing of value, which is provided, directly or
indirectly, for the purpose of improperly obtaining or rewarding favorable
treatment in connection with a contract or business arrangement.  Therefore, you
should not offer, give, solicit or accept anything of value that is, or even
appears to be, improper or irregular.  You should immediately report any such
conduct of which you become aware to the Legal Department.

 


F.                                      REPORTING POTENTIAL CONFLICTS


 

An employee must promptly disclose actual or potential conflicts of interest, in
writing, to his/her supervisor, or if you are uncomfortable reporting the matter
to your supervisor, to a member of the Human Resources Department or to an
attorney in the Legal Department.  Approval of the activity(ies) will not be
given unless the relationship will not interfere with the employee’s duties and
will not damage FormFactor’s relationship with any specific third party or
relationships in general.

 

--------------------------------------------------------------------------------